Citation Nr: 0318451	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability with instability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to June 
1964.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 10 percent for left knee disability.  The Board 
remanded this case to the RO in July 2001 for additional 
development.  The RO conducted the development requested by 
the Board and, by decision dated December 2002, the RO 
continued the 10 percent schedular rating for left knee 
disability with instability, but assigned a separate 10 
percent rating for degenerative arthritis of the left knee.  
The Board rephrased the issues listed on the title page to 
reflect the current ratings in effect.


FINDINGS OF FACT

The veteran's left knee disability is productive of no more 
than slight impairment due to recurrent subluxation or 
instability.  His x-ray confirmed arthritis of the left knee 
is mild in degree, and is manifested by pain, occasional 
swelling, weakness, and functional impairment with range of 
motion from zero degrees of extension to 120 degrees of 
flexion.


CONCLUSIONS OF LAW

1.  Left knee disability with instability is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2002).

2.  Arthritis of the left knee is not more than 10 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 were signed into law which, in 
pertinent part, redefine VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The RO has reviewed this case pursuant to the 
VCAA requirements.  See  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  By letter 
dated March 29, 2002, the RO specifically advised the veteran 
of the evidence deemed necessary to substantiate his claim, 
and notified him of the relative duties on the part of 
himself and VA in developing the claim.  A December 2002 
Supplemental Statement of the Case (SSOC) advised the veteran 
of the section 5103 requirements, the evidence obtained and 
reviewed in deciding the claim, and the Reasons and Bases in 
arriving at its findings of fact and conclusions.  On this 
record, the Board finds that the provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records.  The veteran 
has not indicated having received VA treatment nor being in 
receipt of disability benefits from the Social Security 
Administration.  The veteran has advised the RO of pertinent 
treatment records from Dr. Raynardo L. Banks, and the RO 
attempted to obtain such records by letters dated October 22, 
2001 and March 20, 2002.  By letter dated March 29, 2002, the 
RO notified the veteran that his claim would be decided 
within 30 days if the evidence was not received through its 
evidence request and/or if the veteran failed to submit such 
evidence himself.  The RO has satisfied the duty to assist 
with respect to clinical records from Dr. Banks, see 
38 C.F.R. § 3.159(c)(1), and there are no other outstanding 
requests to obtain any further private medical and/or other 
evidence.  Accordingly, the requirements of 38 U.S.C.A. 
§ 5103A(a) & (b) have been met.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  VA has obtained medical examination as 
necessary to decide the case.  The most recent VA examination 
report, dated March 2002, is adequate for rating purposes.  
As such, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim and that the requirements of the 
VCAA have been met.  

The veteran served on active duty from July 1961 to June 
1964.  His service medical records reveal a traumatic injury 
to the left knee which required an arthrotomy with medial and 
lateral meniscectomies in August 1963.  His initial VA 
examination, dated August 1964, reflected his complaint of 
left knee soreness and stiffness, especially when attempting 
to run, jump or squat.  At that time, his physical 
examination was significant for pain on forceful movement, 
loss of the last few degrees of flexion, slight crepitus, 
slight increase in synovial membrane, and slight anterior and 
posterior motion indicating relaxation of the anterior 
cruciate ligament.  He was given a diagnosis of post-
operative arthrotomy of the left knee with slight relaxation 
of the anterior cruciate ligament.

By means of a rating decision dated September 1964, the RO 
granted service connection for post-operative status 
arthrotomy of the left knee with slight relaxation of the 
anterior cruciate ligament, and assigned an initial 10 
percent disability rating.

The veteran filed his current claim for an increased rating 
by means of a VA Form 21-4138 filing received July 18, 2000.  
On VA joints examination dated October 2000, he reported 
constant left knee pain with weakness, stiffness, 
fatigability and lack of endurance.  He had swelling with 
exercise for which he was prescribed Celebrex.  He did not 
use an assistive walking device or corrective shoes, and he 
denied symptoms of dislocation, recurrent subluxation, and 
symptoms suggestive of inflammatory arthritis.  On physical 
examination, he was noted to have a well-healed scar from his 
prior surgery.  There was no evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, 
guarding of movement, ankylosis or evidence of inflammatory 
arthritis.  His left knee was capable of flexion ending at 
120 degrees due to pain, and extension to 0 degrees.  There 
was no evidence of ligamentous instability or meniscal 
problems.  An x-ray examination demonstrated mild 
degenerative joint disease.  He was given a diagnosis of 
degenerative joint disease of the left knee, and noted to 
have functional loss due to pain and decreased motion as 
noted. 

In his Form 9 filing received March 2001, the veteran 
described an inability to climb stairs, exercise and stand 
for prolonged periods of time due to left knee pain. 

The veteran underwent another VA joints examination with 
benefit of review of the claims folder in March 2002.  At 
that time, he described a constant "awareness" of his left 
knee with night pain.  He was unable to walk prolonged 
distances, and had difficulty when using stairs and sitting.  
He also reported instability.  His private physician treated 
his disability with non-steroidal anti-inflammatory drugs.  
On physical examination, he did not limp on walking, and toe 
and heel walking was performed without major difficulties.  
He had difficulty with squatting.  His left knee motion was 
slightly reduced with 0 degrees of extension and 120 degrees 
of flexion which the examiner described as 10 degrees less 
than normal.  There was no particular knee swelling or 
tenderness by palpation.  There was no ligament laxity.  His 
scar was described as well-healed and non-tender.  An x-ray 
examination revealed mild degenerative arthritis.  He was 
given a diagnosis of degenerative arthritis of the left knee 
secondary to his meniscectomy.  The examiner also offered the 
following opinion:

"It is my opinion that the degenerative 
changes in the left knee are compatible with 
problems of prolonged walking, stair climbing, 
weather changes and weakness as stated in the 
body of my report."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2002).  The veteran's left disability has been evaluated as 
10 percent disabling, under Diagnostic Code 5257, for slight 
impairment due to recurrent subluxation or lateral 
instability.  The veteran has also been assigned a separate 
10 percent rating for degenerative arthritis with non-
compensable range of motion loss pursuant to Diagnostic Code 
5003.  See VAOPGCPREC 9-98 (August 14, 1998).

The veteran primarily complains of left knee pain with 
weakness, stiffness, fatigability and lack of endurance.  He 
has given conflicting reports of instability or subluxation.  
His VA examinations in October 2000 and March 2002 found some 
weakness of the left knee, but no clinical evidence of 
instability or subluxation.  A higher rating under Diagnostic 
Code 5257 requires moderate impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The Board finds, by a 
preponderance of the evidence, that the veteran's left knee 
disability is manifested by no more than slight impairment 
due to recurrent subluxation or lateral instability.  Thus, a 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not warranted.  

VA examinations in October 2000 and March 2002 demonstrated 
range of motion from 0 degrees of extension to 120 degrees of 
flexion.  The VA examiner described 130 degrees of flexion as 
representing normal range of motion, but VA's rating schedule 
provides a normal range of motion from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71a, PLATE II 
(2002).  A compensable rating for loss of range of motion 
would require flexion limited to 45 degrees under Diagnostic 
Code 5260 or extension limited to 5 degrees under Diagnostic 
Code 5261.  The VA examiners in October 2000 and March 2002 
describe functional impairment such as prolonged walking, 
stair climbing and weakness with pain beginning at 120 
degrees of flexion.  The VA examiner in March 2002 found 
these symptoms were consistent with the mild degenerative 
changes shown on x-ray examination.  Based upon the evidence 
of record, the Board must find that, even with consideration 
of functional impairment during flare-ups and upon prolonged 
use, the preponderance of the evidence establishes that the 
veteran's left knee range of motion falls well short of the 
criteria necessary for even a compensable rating under either 
Diagnostic Codes 5260 or 5261.  

Nonetheless, the RO has assigned a separate 10 percent rating 
for x-ray confirmed degenerative changes with painful motion 
that is non-compensable under either Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  This rating 
would not be available had the veteran met the criteria for a 
compensable rating for motion loss under either diagnostic 
code.  Id.  

The Board has considered alternative ratings for left knee 
disability under the additional schedular criteria pertaining 
to disabilities of the "KNEE AND LEG."  VA examinations in 
October 2000 and March 2002 found no evidence of meniscal 
problems (Diagnostic Code 5258).  There is also no evidence 
of impairment of the tibia and fibula (Diagnostic Code 5262).  
The Board has also considered the veteran's description of 
symptoms of his left knee disability as both competent and 
credible.  His descriptions of left knee disability have been 
relied upon in assigning his separate 10 percent ratings.  
The evidence of record, however, does not support a higher 
rating still for his left knee disability, even when his 
functional complaints are considered.  See 38 C.F.R. §§ 4.40 
& 4.45 (2002).  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).

ORDER

A rating in excess of 10 percent for left knee disability 
with instability is denied.

A rating in excess of 10 percent for left knee arthritis is 
denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

